Citation Nr: 0021107	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-45 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
with right orchiectomy including as secondary to service-
connected postoperative left orchiectomy.

2.  Entitlement to a temporary total convalescence evaluation 
based on hospitalization from May 8, to May 9, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The RO, in pertinent part, denied entitlement to service 
connection for prostate cancer with right orchiectomy 
including as secondary to service-connected postoperative 
left orchiectomy, and a temporary total convalescence 
evaluation based on hospitalization from May 8, to May 9, 
1996.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In June 1999 the RO affirmed the determinations previously 
entered.

The veteran provided oral testimony before a Haring Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

In November 1999 the RO affirmed the determinations 
previously entered.

In January 2000 the RO denied entitlement to service 
connection for post-traumatic stress disorder and depression.  
A notice of disagreement has not been received with respect 
to those denials, and such claims are otherwise not 
considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
prostate cancer with right orchiectomy including as secondary 
to service-connected postoperative left orchiectomy is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The probative evidence of record does not show that 
service-connection has been granted for prostate cancer with 
right orchiectomy, treatment for which was rendered during a 
VA hospitalization from May 8, to May 9, 1996.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
prostate cancer with right orchiectomy including as secondary 
to service-connected postoperative left orchiectomy is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to a temporary total 
convalescence evaluation based on hospitalization from May 8, 
to May 9, 1996, lacks legal merit.  38 C.F.R. § 4.30 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no evidence or findings 
of prostate or right testicular abnormalities.

A September 1992 VA special genitourinary examination report 
shows the right testicle and cords were within normal limits.



A February 1996 VA general medical examination report shows 
the veteran had some symptoms related to discomfort and pain 
in his right testis over the past short number of years, on 
an intermittent basis.  There was no significant swelling, or 
palpable masses.

The veteran filed a reopened claim of entitlement to service 
connection for prostate cancer with right orchiectomy in 
April 1996.  In his statement he mentioned that his right 
testicle was injured at the same time his left testicle was 
injured in service.

Associated with the claims file are VA treatment reports 
dated during the 1990's.  They include a VA abbreviated 
medical record showing the veteran was hospitalized from May 
8, to May 9, 1996, for prostate cancer, and accomplishment of 
a right orchiectomy therefor.  He was reported as status post 
radiation therapy for prostate cancer in 1993.

VA conducted a special genitourinary examination of the 
veteran in August 1996.  The examiner noted that the veteran 
had a left orchiectomy due to epididymitis and a right 
orchiectomy due to prostate cancer.  The examiner recorded 
that the veteran had his left testicle removed in 1964 
secondary to an injury while he was in service.  It was noted 
that his claims file was not available for review.  He had 
cancer of the prostate diagnosed in 1992.  

At that time his prostate-specific antigen (PSA) was 84.  
External beamed radiation was given.  His PSA then went down 
to 5.  After his PSA increased from 41 to 54, he underwent a 
right orchiectomy and currently he had a PSA of 2.  The 
veteran was noted to be at Stage D for adenocarcinoma of the 
prostate, hormonally responsive prostate cancer with a 
current PSA of 2.  The examiner recorded there was no 
relationship at all between the orchiectomy (left) and the 
subsequent development of prostate cancer.


An October 1996 VA genitourinary outpatient treatment report 
shows the veteran was status post left orchiectomy in 1964 
secondary to trauma.  He was status post orchiectomy in May 
1996 due to prostate cancer.  The veteran related that he had 
had pain in the scrotum since 1951.  He was currently with 
minimal scrotal discomfort.  The examiner recorded that the 
veteran may have had chronic orchialgia prior to his 
orchiectomies.  The examiner noted there was no further 
intervention or studies needed for previous scrotal pain.

A June 1998 VA urology clinic report shows the veteran was 
diagnosed with adenocarcinoma of the prostate in 1992 or 
1993, at which time he underwent a pelvic lymph node 
dissection with a finding of negative nodes and subsequently 
therapeutic external beam radiation to the prostate.  
Pathology reportedly revealed a Gleason 8 prostate cancer 
with a PSA of 84 at that time.  He subsequently had a decline 
in his PSA, but it nadired at only the low 40's, and 
subsequently began to rise into the range of the 50's at 
which time he underwent a right orchiectomy for hormonal 
therapy of his prostate cancer.  His PSA rapidly decreased 
nadiring at 0.34 in July 1997, and currently was still 
significantly less than 1.0ng/ml at 0.36 in ng/ml.  The 
diagnostic impression was adenocarcinoma of the prostate 
gland, status post radiation therapy and orchiectomy with 
good response.

The veteran's claims file was referred for a medical opinion 
and reviewed by a VA examiner in April 1999.  The physician 
noted the question was whether or not the prostate cancer and 
subsequent right orchiectomy was in anyway connected to the 
service-connected left orchiectomy.  The examiner noted that 
the etiology of the veteran's prostate cancer was unclear, 
and in fact no clear statement could be made regarding any 
causative factors related to his prostate cancer.  The 
examiner recorded he did not believe that the veteran's left 
orchiectomy was connected or involved with the development of 
prostate cancer.  He noted the fact that the veteran 
developed a high grade prostate cancer with a very high PSA 
necessitated complete hormonal therapy which, in the veteran, 
entailed a right orchiectomy to complete the hormone 
deprivation.



The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.  The veteran testified that 
he did not receive treatment over many years for his prostate 
cancer and that it was not until 1992 that such treatment 
began.  He acknowledged that no physician had related his 
prostate cancer with right orchiectomy to his service-
connected postoperative left orchiectomy, nor did any 
physician express an opinion as to its etiology.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5017(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).


The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd. 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as malignant tumors to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1999).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  

The termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted 
in:....38 C.F.R. § 4.30 (1999).

When all the evidence is assembled. VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

I.  Entitlement to service connection for 
prostate cancer with right orchiectomy 
including as secondary to service-
connected postoperative left orchiectomy.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for prostate 
cancer with right orchiectomy including as secondary to 
service-connected left orchiectomy must be denied as not well 
grounded.
The Board reiterates the three requirements for a well-
grounded direct service connection claim: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances; lay evidence of in-service incurrence or 
aggravation of a disability or injury; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability.  See Caluza, supra.  

The Board also reiterates the three requirements for a well-
grounded claim for secondary service connection: a current 
disability as provided by a medical diagnosis, a service-
connected disease or injury, and competent evidence providing 
a nexus between the two.  See Wallin and Reiber, supra.

The record shows that the veteran does have prostate cancer 
and had a right orchiectomy on the basis of the competent 
medical evidence of record.  The competent medical evidence 
of record does not show in-service incurrence or aggravation 
of prostate cancer and accomplishement of a right 
orchiectomy.  The veteran is service-connected for 
postoperative left orchiectomy.  The competent medical 
evidence of record does not contain medical authority linking 
the post service reported prostate cancer with right 
orchiectomy to service or to the service-connected 
postoperative left orchiectomy.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current prostate cancer and right 
orchiectomy therefor and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

In fact, the evidence of record is against the veteran's 
claim.  VA examiners have expressed the opinion that there is 
no relationship between prostate cancer and right orchiectomy 
therefor with his service-connected postoperative left 
orchiectomy.  There is no competent medical authority 
relating the prostate cancer with right orchiectomy to 
service.  In fact, the opinion has been expressed that the 
etiology for the veteran's prostate cancer with right 
orchiectomy is unknown.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's prostate cancer with right orchiectomy is related 
to service or to his service-connected postoperative left 
orchiectomy..  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for prostate cancer with right orchiectomy including as 
secondary to service-connected postoperative left orchiectomy 
is not well grounded, the doctrine of reasonable doubt has no 
application to his claim.


II.  Entitlement to a temporary total 
convalescence evaluation based on 
hospitalization from May 8, to May 9, 
1996.

The appellant has based his claim of entitlement to a 
temporary total convalescence evaluation based on a period of 
hospitalization from May 8, to May 9, 1996, on the right 
orchiectomy he underwent for prostate cancer during this 
admission.  The Board has denied entitlement to service 
connection for prostate cancer with right orchiectomy.  
Service connection has been granted for postoperative left 
orchiectomy.  The period of admission from May 6, to May 9, 
does not involve treatment for a service-connected 
disability.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the claim for a temporary total convalescence 
evaluation based on a period of hospitalization from May 8, 
to May 9, 1996, is denied as lacking legal merit.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for prostate cancer with 
right orchiectomy including as secondary to service-connected 
postoperative left orchiectomy, the appeal is denied.

Entitlement to a temporary total convalescence evaluation 
based on a period of hospitalization from May 8, to May 9, 
1996, is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

